February 28, 2012 Houston Investor Meetings W. Stancil StarnesChairman & CEO Edward L. Rand, Jr.Chief Financial Officer Howard H. FriedmanChief Underwriting Officer Chief Actuary Frank B. O’NeilInvestor Relations Officer This presentation contains Forward Looking Statements and other information designed to convey our projections and expectations regarding future results. There are a number of factors which could cause our actual results to vary materially from those projected in this presentation. The principal risk factors that may cause these differences are described in various documents we file with the Securities and Exchange Commission, such as our Current Reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Please review this presentation in conjunction with a thorough reading and understanding of these risk factors. We especially identify statements concerning our acquisition of American Physicians Service Group (NASDAQ: AMPH) as Forward Looking Statements and direct your attention to filings on Forms 10K and 10Q for a discussion of risk factors pertaining to this transaction and subsequent integration into ProAssurance. This presentation contains Non-GAAP measures, and we may reference Non-GAAP measures in our remarks. A reconciliation of these measures to GAAP measures is available in our latest quarterly news release, which is available in the Investor Relations section of our website, www.ProAssurance.com, and in the related Current Reports on Form 8K disclosing that release. FORWARD LOOKING STATEMENTS 2 NON-GAAP MEASURES ProAssurance Overview We are the only pure-play, publicly-traded medical professional liability (MPL) insurance company in America This is ProAssurance Specialty insurance company primarily writing medical professional liability Founded in 1976, public since 1991 Historical focus on small groups, solo practitioners and healthcare facilities Evolving strategy is successfully adding business at both ends of the risk spectrum as the delivery of healthcare changes 2011 Policyholders: ~71,500 2011 Gross Written Premium: $566 million Direct: 36% / Agents: 64% This is What Differentiates our Company 5 Our commitment to Treated Fairly Unwavering dedication to the defense of non-meritorious lawsuits Allows our insureds the right to an unfettered defense of their claims where permitted by law Steadfast dedication to in-depth underwriting and adequate pricing An unsurpassed level of customer service Unquestioned financial strength consistently delivering value for insureds and shareholders Total Assets have reached $5 billion Shareholders’ Equity has topped $2.0 billion Total Reserves have reached $2.2 billion Market Cap : ~$2.7 billion This is What We Have Achieved 6 Historical Book Value Per Share Inception to 12/30/11
